DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2 and 6 are amended. Claim 1 is an independent claim. Claims 4 and 5 are withdrawn. Claims 1, 2, 3 and 6  are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a high thermal conductivity raw material layer”, and the claim also recites “a high thermal conductivity raw material layer containing a high thermal conductivity raw material formed of SiC” which is the narrower statement of the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a range of 2,000 ºC to 2,5000 ºC”, and the claim also recites “maximum temperature” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2, 3 and 6 are rejected because they depend on claim 1.
Claim 1 recites the limitation "the maximum".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (JP 2009051702 A, machine translation, “Kondo”).
Regarding claims 1 and 3, Kondo (entire document) teaches a method of producing a SiC single crystal ingot 4, comprising in a lower part of a crucible 1, forming a raw material part (SiC raw material 2) by disposing a SiC raw material layer 2b having a large average particle size below a SiC raw material layer 2a having a small average particle size (fig 1, 0008-0012), same high thermal conductivity raw material layer and low thermal conductivity raw material layer as the recited in the instant claim 3, therefore it is reasonably expected that the SiC raw material layer 2b (having large average particle size) in Kondo has a high thermal conductivity and the SiC raw material layer 2a (having small average particle size) has a low thermal conductivity. If the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical 
Kondo further teaches heating the SiC raw material powder (inside the crucible) to 2000 to 2500 ºC (0021), the higher temperature point/region is within the SiC raw material (0018, 0021 and 0022), the heating temperature or temperature gradient/ distribution directly affect the quality of the grown crystal and the heating temperature or temperature gradient/distribution is adjustable by adjusting the heating device (0018, 0021, 0025). Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kondo, and obtained various temperatures or temperature distributions including the instantly claimed “point of the maximum temperature in a range of 2,000 °C to 2,500 °C inside the crucible is within the high thermal conductivity raw material layer” in order to form single crystals having high quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Kondo also teaches sublimating the raw material and growing the SiC single crystal ingot (0016).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo as applied to claim 1 above, and further in view of Kuriyama et al (JP 2000007492 A, machine translation, “Kuriyama”).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo as applied to claim 1 above, and further in view of Tomoaki et al (JP 2013103848 A, machine translation, “Tomoaki”).
Regarding claim 6, Kondo teaches the crucible having a bottom (fig 1), but does not explicitly teach that an insulating material is disposed outside the bottom of the crucible. However, Tomoaki (entire document) teaches that an insulating material 6 (installed around the crucible 1) includes a portion disposed outside of the bottom of the crucible 1 (fig 1, 0012, 0014, 0023, 0035 and 0051). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kondo per teachings of Tomoaki in order to provide ., 
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new ground of rejection provided above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714